COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:         Benjamin “B.J.” Reynolds, Mark Mewshaw and Wes Hobbs
                             and Terra Energy Partners LLC v. Sanchez Oil & Gas
                             Corporation, Sanchez Energy Corporation, and Sanchez
                             Production Partners LP

Appellate case number:      01-18-00940-CV

Trial court case number:    2016-18909

Trial court:                11th District Court of Harris County

       On September 24, 2019, this appeal was stayed pursuant to a suggestion of
bankruptcy that appellants, Benjamin “B.J.” Reynolds, Mark Mewshaw, and Wes Hobbs,
filed in this Court on September 12, 2019, stating that appellee, Sanchez Energy
Corporation filed a chapter 11 petition for relief in the United States Bankruptcy Court for
the Southern District of Texas. See 11 U.S.C. § 362(a) (automatic stay in bankruptcy). On
March 18, 2020, appellees Sanchez Oil & Gas Corporation, Sanchez Energy Corporation,
and Sanchez Production Partners LP filed a “Motion to Reinstate Appeal,” advising this
Court that the bankruptcy court has signed a “Stipulation and Agreed Order Resolving the
Debtors’ Motion to Proceed in the State Court Action and Interlocutory Appeal, or in the
Alternative, Motion to Lift the Automatic Stay.” Pursuant to that order, the bankruptcy
court “terminated” the automatic stay, permitting the appeal to proceed “subject to the
terms” of the bankruptcy court’s order. See TEX. R. APP. P. 8.3(a).
       Accordingly, we grant appellees’ motion and reinstate the case on the Court’s
active docket. The case will be reset for submission on the next available date.
       It is so ORDERED.

Judge’s signature:   _____/s/ Evelyn V. Keyes____
                      Acting individually     Acting for the Court

Date: ___March 31, 2020____